DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
New claims 24 and 26 are directed to non-elected species. In the reply filed 12/10/18, Applicant elected subspecies IA, directed to figure 2 having only one damping mass 206. Claims 24 and 26 require more than one damping mass, directing them to non-elected subspecies IIA-IIIA. Accordingly, claims 24 and 26 have been withdrawn from further consideration. 
Additionally, claims 3-4, 6 and 19 remain withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7, 8, 17, 20-23, 25, 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “wherein the one or more tuned mass dampers comprise: 
and/or 
a second mass that is coupled to the first proof mass in the two or more proof masses through a third flexure that extends between the first proof mass in the two or more proof masses and the second mass, wherein the second mass is also coupled to at least one anchor in the anchors through a fourth flexure that extends between the at least one anchor in the anchors and the second mass.”
The Examiner notes that if the claim requires the one or more tuned mass dampers to comprise the first and second masses, then this would constitute an impermissible shift because subspecies IA (directed to fig. 2 with only one damping mass 206) was elected. If the claim only requires one of the first and second masses as alternatives, then the claim is indefinite because it is unclear how the one or more tuned mass dampers can comprise a “second” mass without also comprising a “first” mass. This makes it unclear whether one or both of the first and second masses is required.
For the purpose of examination, it will be interpreted wherein the one or more tuned mass dampers comprise a first mass that:
is coupled to a first proof mass in the two or more proof masses through a first flexure that extends between the first proof mass in the two or more proof masses and the first mass, wherein the first mass is also coupled to a second proof mass in the two or
is coupled to the first proof mass in the two or more proof masses through a first flexure that extends between the first proof mass in the two or more proof masses and the first mass, wherein the first mass is also coupled to at least one anchor in the anchors through a second flexure that extends between the at least one anchor in the anchors and the first mass.
The interpretation proposed by the Examiner reads on elected subspecies IA (fig. 2) because the damping mass 206 is connected with one of masses 202 with a first of flexures 212, 212 and also connected with anchor 208 with a second of the flexures 212.

Claim 17 is indefinite for substantially the same reasons as claim 1.

Claims 5, 7, 8, 20-23, 25, 27 and 28 are indefinite for depending from one of claims 1 and 17.

Claims 23 and 25 recite wherein the one or more tuned mass dampers include the second mass. Claims 23 and 25 will be interpreted in the same manner as claims 1 and 17, respectively, such that both claims will be interpreted to recite that the one or more tuned mass dampers include the first mass.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7, 8, 22, 23, and 27 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yoneoka et al. (US 20140361348 A1, hereafter Yoneoka).
As to claim 1, Yoneoka teaches a system, comprising: 
a substrate 110; 
[AltContent: textbox (132X)][AltContent: textbox (133X)]
[AltContent: arrow][AltContent: textbox (133Y)][AltContent: arrow][AltContent: textbox (X)][AltContent: textbox (131X)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (132Y)][AltContent: textbox (X)][AltContent: textbox (X)][AltContent: textbox (X)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    788
    630
    media_image1.png
    Greyscale

anchors X (fig. 1 above); 
flexures 121, 131, 133; 
a micro-electrical mechanical system resonator mounted to the substrate and including two proof masses 130, 132X (fig. 1 above) each having a respective perimeter (being the outlines of the two proof masses 130, 132X shown in fig. 1) and each 
at least one driver 120, 133X (fig. 1 above), 170 configured to induce in-plane motion on the two or more proof masses (¶20 teaches that the at least one drive comb 170 is “configured to the drive frame 120”; “drive comb” is a well-known term of the art referring to a capacitive element providing periodic drive forces to cause oscillation, and the oscillation is taught in ¶22; additionally, if the at least one drive comb 170 does not drive the drive frame 120, the system would not function; therefore, Yoneoka’s elements 120, 133X, 170 are configured to induce in-plane motion on the two or more proof masses 130, 132X); and
one tuned mass damper 132Y (fig. 1 above) disposed outside of the perimeters of the two proof masses and configured to counter-act undesirable vibration modes in the substrate and in the resonator (¶21 and ¶23 teach that the tuned mass damper is positioned above quadrature cancellation electrodes 150, 160 and that it is necessary to reduce quadrature error to preserve sensor accuracy; ¶25 states that figs. 2A-2C demonstrate how the device of fig.1 operates; ¶26 teaches that the quadrature cancellation electrodes provide forces on the tuned mass damper that cancel quadrature error; therefore, the tuned mass damper is capable of being used to counter-act undesirable vibration modes in the substrate and in the resonator),
wherein the one tuned mass damper 132Y comprises (see the 112b rejection of this claim above for the examiner’s interpretation): 
a second mass 132Y (i.e. a first mass) that is coupled to a first proof mass 130 in the two or more proof masses 130, 132X through a third flexure 131X (i.e. a first flexure; 

As to claim 5, Yoneoka teaches wherein the one tuned mass damper 132Y includes the first mass 132Y.  

As to claim 7, Yoneoka teaches wherein at least one tuned mass damper 132Y in the one tuned mass damper 132Y is coupled to at least one anchor X in the anchors.  

As to claim 8, Yoneoka teaches wherein the resonator comprises at least one of: 
an out-of-plane gyroscope (¶21-22 teaches that the sense mass 130 moves in the Z direction with respect to the sense electrode 140 in response to an angular velocity; the Z-direction is out-of-plane with respect to the system, meaning that the resonator comprises an out-of-plane gyroscope).

As to claim 22, Yoneoka teaches wherein the at least one driver 170 includes at least one electrode (this is because the at least one driver 170 is a drive comb - ¶20).



As to claim 27, Yoneoka teaches wherein at least a portion 133X of the at least one driver 120, 133X, 170 is directly attached to one 132X of the two or more proof masses 130, 132X.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 17, 20, 21, 25, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoneoka et al. (US 20140361348 A1, hereafter Yoneoka) in view of Uchida et al. (US 20120312094 A1, hereinafter Uchida).
As to claim 17, Yoneoka teaches a system, comprising: 
a substrate 110;
anchors X (fig. 1 above);
flexures 121, 131, 133;
a micro-electrical mechanical system sensor mounted to the substrate 110 through the anchors X, the sensor including
a first proof mass 130 having a perimeter (being the outline thereof in fig. 1) and connected to at least one of the anchors through at least one (e.g. 121) of the flexures, 
a second proof mass 132X (fig. 1 above) having a perimeter (being the outline thereof in fig. 1) and connected to at least one of the anchors through at least one (e.g. 121) of the flexures, and 
one driver 120, 133X, 170 (see fig. 1 above) configured to induce in-plane motion on the first and second proof masses (¶20 teaches that the comb drive 170 is “configured to the drive frame 120”; “drive comb” is a well-known term of the art referring to a capacitive element providing periodic drive forces to cause oscillation, and the oscillation is taught in ¶22; additionally, if the at least one drive comb 170 does not drive the drive frame 120, the system would not function; therefore, Yoneoka’s at driver 120, 133X, 170 is configured to induce in-plane motion on the first and second proof masses 130, 132X); and

wherein the one tuned mass damper 132Y comprises: 
a second tuned mass damper (i.e. a first tuned mass damper) 132Y that is coupled to the first proof mass 130 through a third flexure (i.e. first flexure 131X – see fig. 1 above) that extends between the first proof 130 and the second tuned mass damper (i.e. the first tuned mass damper) 132Y, wherein the second tuned mass damper (i.e. the first tuned mass damper) 132Y is also coupled to at least one of the anchors X through a fourth flexure (i.e. second flexure 133Y – see fig. 1 above) that extends between the at least one of the anchors X and the second tuned mass damper (i.e. the first tuned mass damper) 132Y.  
Yoneoka does not teach a mounting fixture, and
wherein the substrate is mounted to the mounting fixture, and
wherein the one tuned mass damper counteracts undesirable vibration modes in the mounting fixture.
Regarding the feature of “the substrate is mounted to the mounting fixture,”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Yoneoka to mount the MEMS sensor and substrate to a mounting fixture as taught by Uchida so as to protect the system from damage.
Yoneoka as modified teaches wherein the one tuned mass damper counteracts undesirable vibration modes in the mounting fixture (for the same reasons that the tuned mass damper is capable of being used to counteract unwanted vibration modes in the sensor, as discussed above, the tuned mass damper is capable of also being used to counter acted undesirable vibration modes in the mounting fixture).

As to claim 20, Yoneoka teaches wherein the one tuned mass damper 132Y comprises the first tuned mass damper 132Y.

As to claim 21, Yoneoka teaches wherein each of at least one 120, 133X, 170 of the one or more drivers includes a respective electrode (of drive comb 170 - ¶20).

As to claim 25, Yoneoka teaches wherein the one tuned mass damper 132Y includes the second tuned mass damper (i.e. the first tuned mass damper) 132Y. 

As to claim 28, Yoneoka teaches wherein at least a portion 133X of the one 120, 133X, 170 or more drivers is directly attached to the second proof mass 132X.
Response to Arguments
Applicant's arguments filed 8/12/21 have been fully considered but they are not persuasive. 
Applicant argues on pg. 8 that Yoneoka does not teach “a second mass that is coupled to the first proof mass in the two or more proof masses through a third flexure that extends between the first proof mass in the two or more proof masses and the second mass, wherein the second mass is also coupled to at least one anchor in the anchors through a fourth flexure that extends between the at least one anchor in the anchors and the second mass.” 
Applicant’s argument is not persuasive. In view of the 112b rejection of claim 1, it was interpreted that “second mass” means “first mass” and that “third” and “fourth” flexures means “first” and “second” flexures. As explained in the rejection of claim 1 above, Yoneoka does indeed teach a second mass 132Y (i.e. a first mass) that is coupled to a first proof mass 130 in the two or more proof masses 130, 132X through a third flexure 131X (i.e. a first flexure; see fig. 1 above) that extends between the first proof mass in the two or more proof masses and the second mass (i.e. first mass 132Y), wherein the second mass (i.e. first mass 132Y) is also coupled to at least one anchor X in the anchors through a fourth flexure (i.e. second flexure 133Y – see fig. 1 above) that extends between the at least one anchor in the anchors and the second mass (i.e. first mass 132Y). Therefore, Applicant’s argument is not persuasive.

Applicant argues on pgs. 10-11 that Yoneoka does not teach claims 17, 20 and 21 for the same reasons discussed above with respect to claim 1.


As to claims 27-28, Applicant argues on pg. 11 that Yoneoka does not teach “wherein at least a portion of the at least one driver is directly attached to one of the two or more proof masses. 
Applicant’s argument is not persuasive. Yoneoka teaches wherein at least a portion 133X of the at least one driver 120, 133X, 170 is directly attached to one 132X of the two or more proof masses 130, 132X.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./           Examiner, Art Unit 2853                                                                                                                                                                                             
/JILL E CULLER/           Primary Examiner, Art Unit 2853